        Case 5:20-cv-01208 Document 1 Filed 10/12/20 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


VICKI DAVIS, Individually and on                                           PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                 No. 5:20-cv-1208


AUSTIN BRIDGE & ROAD, LP                                                  DEFENDANT


                ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COMES NOW Plaintiff Vicki Davis (“Plaintiff”), individually and on behalf of

all others similarly situated, by and through her attorney Josh Sanford of the

Sanford Law Firm, PLLC, and for her Original Complaint—Collective Action

against Austin Bridge & Road, LP (“Defendant”), she does hereby state and

allege as follows:

                        I.      JURISDICTION AND VENUE

       1.     Plaintiff, individually and on behalf of all others similarly situated,

brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(“FLSA”), and applicable administrative rules and regulations for declaratory

judgment, monetary damages, liquidated damages, prejudgment interest, and

costs, including reasonable attorneys’ fees as a result of Defendant’s failure to

pay Plaintiff and all others similarly situated a proper overtime compensation for

all hours that Plaintiff and all others similarly situated worked.




                                          Page 1 of 10
                        Vicki Davis, et al. v. Austin Bridge & Road, LP
                         U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1208
                            Original Complaint—Collective Action
        Case 5:20-cv-01208 Document 1 Filed 10/12/20 Page 2 of 10




      2.     The United States District Court for the Western District of Texas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

      3.     Defendant conducts business within the State of Texas, operating

and managing a construction company in Dallas County.

      4.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Texas has personal jurisdiction over Defendant,

and Defendant therefore “resides” in Texas.

      5.     Plaintiff was employed by Defendant at its offices located in San

Antonio.

      6.     The acts alleged in this Complaint had their principal effect within

the San Antonio Division of the Western District of Texas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                               II.      THE PARTIES

      7.     Plaintiff is a citizen of the United States and a resident and

domiciliary of Lake County.

      8.     Defendant is a foreign limited partnership.

      9.     Defendant’s registered address for service is Corporation Service

Company, d/b/a CSC-Lawyers Incorporating Service Company, 211 East 7th

Street, Suite 620, Austin, Texas 78701.

      10.    Defendant maintains a website at http://www.austin-ind.com/bridge-

and-road.




                                        Page 2 of 10
                      Vicki Davis, et al. v. Austin Bridge & Road, LP
                       U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1208
                          Original Complaint—Collective Action
         Case 5:20-cv-01208 Document 1 Filed 10/12/20 Page 3 of 10




                             III.     FACTUAL ALLEGATIONS

       11.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       12.     Defendant has at least two (2) employees that handle, sell, or

otherwise work on goods or materials that have been moved in or produced for

commerce, such as construction materials, equipment and tools.

       13.     Defendant’s annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

       14.     At all relevant times herein, Defendant was an “employer” of

Plaintiff and similarly situated employees within the meaning of the FLSA.

       15.     Plaintiff was employed by Defendant as a salaried employee from

October of 1988 to September of 2020.

       16.     Specifically, Defendant employed Plaintiff as a Field Office

Manager until February or March of 2020, and as a Senior Field Office Manager

from February or March of 2020 until September of 2020.

       17.     Defendant also employed other Field Office Managers.

       18.     Defendant classified Plaintiff and other Field Office Managers as

salaried employees, exempt from the overtime requirements of the FLSA.

       19.     At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.




                                              Page 3 of 10
                            Vicki Davis, et al. v. Austin Bridge & Road, LP
                             U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1208
                                Original Complaint—Collective Action
        Case 5:20-cv-01208 Document 1 Filed 10/12/20 Page 4 of 10




      20.    At all relevant times herein, Defendant directly hired Field Office

Managers to work in its offices and/or to work remotely, paid them wages and

benefits, controlled their work schedules, duties, protocols, applications,

assignments and employment conditions, and kept at least some records

regarding their employment.

      21.    As a Field Office Manager, Plaintiff’s duties consisted of processing

payroll, taking care of accounts payable, entering subcontractor manhour reports

and responding to employee queries regarding administrative matters such as

updated employee contacts and questions about health insurance.

      22.    Other Field Office Managers had similar duties to Plaintiff.

      23.    Plaintiff and other Field Office Managers did not hire or fire any

other employee.

      24.    Plaintiff and other Field Office Managers were not asked to provide

input as to which employees should be hired or fired.

      25.    Plaintiff and other Field Office Managers did not exercise discretion

or independent judgment as to matters of significance.

      26.    Plaintiff’s primary duties were repetitive, rote or mechanical tasks

which were subject to close review and management.

      27.    Plaintiff sought input from her supervisors in lieu of making

significant decisions on her own.

      28.    Plaintiff regularly worked over forty hours in a one-week period.

      29.    Plaintiff estimates she worked between forty-five and sixty hours

per week.

                                        Page 4 of 10
                      Vicki Davis, et al. v. Austin Bridge & Road, LP
                       U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1208
                          Original Complaint—Collective Action
         Case 5:20-cv-01208 Document 1 Filed 10/12/20 Page 5 of 10




        30.   Upon information and belief, other Field Office Managers also

regularly or occasionally worked over forty hours in a one-week period.

        31.   Plaintiff and other Field Office Managers were not paid overtime

wages for hours worked over forty per week.

        32.   At all relevant times herein, Defendants have deprived Plaintiff and

other Field Office Managers of overtime compensation for all of the hours worked

over forty (40) per week.

        33.   Defendants knew or showed reckless disregard for whether its

actions violated the FLSA.

              IV.     REPRESENTATIVE ACTION ALLEGATIONS

        34.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

        35.   Plaintiff brings her claims for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on

behalf of all persons who were, are, or will be employed by Defendant as

similarly situated salaried employees at any time within the applicable statute of

limitations period, who are entitled to payment of the following types of damages:

        A.    Overtime premiums for all hours worked in excess of forty per

week;

        B.    Liquidated damages; and

        C.    The costs of this action, including attorney’s fees.

        46.   Plaintiff proposes the following class under the FLSA:

                    All Field Office Managers in the last three years.

                                         Page 5 of 10
                       Vicki Davis, et al. v. Austin Bridge & Road, LP
                        U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1208
                           Original Complaint—Collective Action
        Case 5:20-cv-01208 Document 1 Filed 10/12/20 Page 6 of 10




       47.     In conformity with the requirements of FLSA Section 16(b), Plaintiff

has filed or will soon file written Consents to Join this lawsuit.

       48.     The relevant time period dates back three years from the date on

which Plaintiff’s Original Complaint—Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein below.

       49.     The proposed FLSA class members are similarly situated in that

they share these traits:

       A.      They worked more than 40 hours in some weeks;

       B.      They had substantially similar job duties, requirements and

responsibilities;

       C.      They were misclassified by Defendant as exempt from the overtime

requirements of the FLSA; and

       D.      They were subject to Defendant’s common policy of failing to pay

overtime wages for all hours worked over forty each week.

       50.     Plaintiff is unable to state the exact number of the class but

believes that there are at least ten (10) other employees who worked as Field

Office Managers and were misclassified as salaried employees.

       51.     Defendant can readily identify the members of the Section 16(b)

class, which encompasses all salaried Field Office Managers within the past

three years.

       52.     The names and physical and mailing addresses of the FLSA

collective action plaintiffs are available from Defendant, and a Court-approved

                                          Page 6 of 10
                        Vicki Davis, et al. v. Austin Bridge & Road, LP
                         U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1208
                            Original Complaint—Collective Action
        Case 5:20-cv-01208 Document 1 Filed 10/12/20 Page 7 of 10




Notice should be provided to the FLSA collective action plaintiffs via first class

mail and email to their last known physical and electronic mailing addresses as

soon as possible, together with other documents and information descriptive of

Plaintiff’s FLSA claim.

                        V.    FIRST CAUSE OF ACTION
                  (Individual Claim for Violation of the FLSA)

       53.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       54.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       55.    At all times relevant to this Complaint, Defendant has been

Plaintiff’s “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

       56.    At all times relevant to this Complaint, Defendant has been, and

continues to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

       57.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

       58.    At all times relevant times to this Complaint, Defendant

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.


                                            Page 7 of 10
                          Vicki Davis, et al. v. Austin Bridge & Road, LP
                           U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1208
                              Original Complaint—Collective Action
            Case 5:20-cv-01208 Document 1 Filed 10/12/20 Page 8 of 10




           59.   Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendant failed to pay Plaintiff an overtime rate of one and one-half times

her regular rate of pay for all hours worked over forty (40) in each week.

           60.   Defendant’s failure to pay Plaintiff all overtime wages owed was

willful.

           61.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys’ fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

                        VI.   SECOND CAUSE OF ACTION
                 (Collective Action Claim for Violation of the FLSA)

           62.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

           63.   Plaintiff, individually and on behalf of all others similarly situated,

asserts this claim for damages and declaratory relief pursuant to the FLSA, 29

U.S.C. § 201, et seq.

           64.   At all times relevant times to this Complaint, Defendant has been,

and continues to be, an “employer” of Plaintiff and all those similarly situated

within the meaning of the FLSA, 29 U.S.C. § 203.

           65.   At all times relevant to this Complaint, Defendant misclassified

Plaintiff and all others similarly situated as exempt from the overtime

requirements of the FLSA.

           66.   Despite the entitlement of Plaintiff and those similarly situated to

overtime payments under the FLSA, Defendant failed to pay Plaintiff and all
                                            Page 8 of 10
                          Vicki Davis, et al. v. Austin Bridge & Road, LP
                           U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1208
                              Original Complaint—Collective Action
        Case 5:20-cv-01208 Document 1 Filed 10/12/20 Page 9 of 10




those similarly situated an overtime rate of one and one-half times their regular

rates of pay for all hours worked over forty (40) in each one-week period.

       67.    Defendant willfully failed to pay overtime wages to Plaintiff and to

others similarly situated.

       68.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff and all those similarly situated for monetary damages, liquidated

damages, and costs, including reasonable attorneys’ fees, for all violations that

occurred within the three (3) years prior to the filing of this Complaint.

                             VII.   PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Vicki Davis, individually on

behalf of all others similarly situated, respectfully prays as follows:

       A.     That Defendant be summoned to appear and answer this

Complaint;

       B.     A declaratory judgment that Defendant’s practices alleged herein

violate the FLSA and its related regulations;

       C.     Certification of a collective under Section 216 of the FLSA of all

individuals similarly situated, as further defined in any motion for the same;

       D.     Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA;

       E.     Judgment for liquidated damages pursuant to the FLSA;

       F.     An order directing Defendant to pay Plaintiff and all others similarly

situated prejudgment interest, a reasonable attorney’s fee and all costs

connected with this action; and

                                          Page 9 of 10
                        Vicki Davis, et al. v. Austin Bridge & Road, LP
                         U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1208
                            Original Complaint—Collective Action
          Case 5:20-cv-01208 Document 1 Filed 10/12/20 Page 10 of 10




      G.       Such other and further relief as this Court may deem just and

proper.

                                             Respectfully submitted,

                                             VICKI DAVIS, Individually
                                             and on Behalf of All Others
                                             Similarly Situated, PLAINTIFF

                                             SANFORD LAW FIRM, PLLC
                                             ONE FINANCIAL CENTER
                                             650 SOUTH SHACKLEFORD, SUITE 411
                                             LITTLE ROCK, ARKANSAS 72211
                                             TELEPHONE: (501) 221-0088
                                             FACSIMILE: (888) 787-2040

                                             /s/ Josh Sanford
                                             Josh Sanford
                                             Tex. Bar No. 24077858
                                             josh@sanfordlawfirm.com




                                       Page 10 of 10
                      Vicki Davis, et al. v. Austin Bridge & Road, LP
                       U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1208
                          Original Complaint—Collective Action
